DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, -, -, +, +, - and +, -, -, -, +, - as disclosed in the first through third embodiments, does not reasonably provide enablement for any other power arrangement including +, -, -, +, +, + or +, -, -, -, -, - or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant includes a dependent claim that includes a single power to a particular lens (claim 5). This claim does not provide sufficient subject matter to solve the issue of enablement. The applicant has only defined the powers of half the system, which leaves half of the system undefined. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of these variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six lens system. Claim 1 recites that the second lens is positive, the third lens is negative. The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the majority of the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
The applicant has disclosed a working model using the power arrangement of +, -, -, +, +, - and a working model of a +, -, -, -, +, - power arrangement. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below.
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art 
The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a single lens. Modifying the applicant’s fifth lens to be negative, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 depends from claim 8.


Allowable Subject Matter
Claims 2-7, 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable but for the 112 issue above and if rewritten in independent form including all of the limitations of the base claim and intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (PGPUB 20160120858).

Regarding claim 1, Sano discloses a camera optical lens, comprising, from an object side to an image side: 
a first lens having a positive refractive power ([0104], L1);  
5a second lens having a negative refractive power ([0104], L2); 
a third lens having a negative refractive power ([0104], L3); 
a fourth lens ([0104], L5); 
a fifth lens ([0104], L6); and 
a sixth lens, 10wherein the camera optical lens satisfies following conditions:
3.00 ≤ d1/d3 ≤ 5.00 ([0104] where d1 = 1.02, d2 = .31 giving 3.3)
where f2 denotes a focal length of the second lens;  15f3 denotes a focal length of the third lens; dl denotes an on-axis thickness of the first lens; and d3 denotes an on-axis thickness of the second lens.
Sano does not disclose satisfying 3.00 ≤ f2/f3 ≤ 4.00.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 3.00 ≤ f2/f3 ≤ 4.00, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to modify the shape of the focal length of the second or third lens to satisfy the expression above motivated by improving image quality for a particular utility.

the camera optical lens further satisfies the following conditions: 
-272.38 ≤ f4/f ≤ 24.04 ([0104] where f4 = 5.983, f = 4.35 giving 1.38); and    
-30.45 ≤ (R7+R8)/(R7-R8) ≤ 78.67 ([0104] where R7 = 2.108, R8 = 5.11 giving -2.40);
20 where f denotes a focal length of the camera optical lens; f4 denotes a focal length of the fourth lens;  25R7 denotes a curvature radius of the object side surface of the fourth lens; R8 denotes a curvature radius of the image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Sano does not disclose satisfying 0.03 ≤ d7/TTL ≤ 0.11.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 0.03 ≤ d7/TTL ≤ 0.08, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to modify the thickness of the fourth lens and/or the lens system as a whole such that the expression above was satisfied motivated by reducing the size of the device.

Regarding claim 9, modified Sano discloses satisfying the following conditions:
-170.24 ≤ f4/f ≤ 19.23 ([0104] where f4 = 5.983, f = 4.35 giving 1.38); and    

Sano does not disclose satisfying 0.03 ≤ d7/TTL ≤ 0.09.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 0.04 ≤ d7/TTL ≤ 0.06, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to modify the thickness of the fourth lens and/or the lens system as a whole such that the expression above was satisfied motivated by reducing the size of the device.

Regarding claim 10, modified Sano discloses wherein the fifth lens has a positive refractive power with a convex object side surface in a paraxial region and a convex image side surface in the paraxial region (Fig. 7 and [0104]-[0105]); 
the camera isoptical lens further satisfies the following conditions:
0.28 ≤ f5/f ≤ 1.01 ([0104] where f5 = 2.186, f = 4.35 giving 0.50);    
0.25 ≤ (R9+R10)/(R9-R10) ≤ 0.96 ([0104] where R9 = 15.383 R10 = -1.252 giving 0.85);
0.06 ≤ d9/TTL ≤ 0.20 ([0104] where d9 = 1.25, TTL= 6.61 giving 0.195); 
where f denotes a focal length of the camera optical lens; f5 denotes a focal length of the fifth lens;  15R9 denotes a curvature radius of the object side surface of the fifth lens; R10 denotes a curvature radius of the image side surface of the fifth lens; d9 denotes an on-axis thickness of the fifth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

However, Sano teaches that it is desirable to have an F-number of 2 or less ([0004] and [0043]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the F-number of Sano to be equal to or less than 1.81 motivated by improving image quality for camera sensors having a larger number pixels ([0002]).

Regarding claim 19, modified Sano does not disclose wherein the F number of the camera optical lens is less than or equal to 1.781 in the fourth embodiment.
However, Sano teaches that it is desirable to have an F-number of 2 or less ([0004] and [0043]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the F-number of Sano to be equal to or less than 1.78 motivated by improving image quality for camera sensors having a larger number pixels ([0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.